Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 18, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143941                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  MARGARET K. BOLHUIS,                                                                                    Brian K. Zahra,
          Petitioner-Appellant,                                                                                      Justices

  v                                                                SC: 143941
                                                                   COA: 298279
                                                                   Ingham CC: 09-001515-AA
  MICHIGAN PUBLIC SCHOOL EMPLOYEES’
  RETIREMENT SYSTEM and MICHIGAN
  PUBLIC SCHOOL EMPLOYEES’ RETIREMENT
  BOARD,
            Respondents-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 26, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 18, 2012                      _________________________________________
           t0411                                                              Clerk